Citation Nr: 1535982	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-03 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a gunshot wound to the right upper back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1985 to October 1988 and January 1992 to May 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran was afforded a VA Central Office hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is associated with the claims file.  

This appeal was previously remanded by the Board in October 2014, February 2015, and April 2015.  The directives of the remand have been fulfilled and the case is now properly returned to the Board.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records and his June 2014 hearing transcript are located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's gunshot wound to his right upper back was clearly and unmistakably in existence prior to service and was clearly and unmistakably not aggravated by his service.  
CONCLUSION OF LAW

The criteria for entitlement to service connection for a gunshot wound to the right upper back have not been met. 38 U.S.C.A. §§ 1111, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in July 2012, September 2014, November 2014,  February 2015, and May 2015.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

For wartime service or peacetime service after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  

Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  Id.  

There is no evidence of an upper back injury or treatment in service.  A pre-service June 1985 report of medical history showed no shoulder injury and normal upper extremities.  The Veteran's June 1988 separation examination noted a normal clinical evaluation.  A June 1989 record also showed no upper extremity disabilities.  The Veteran's service personnel records show he began basic training in November 1985, began advanced individual training in January 1986, and again in August 1986.  The Veteran began one site unit training in October 1986.  The Veteran was awarded a certificate of achievement in running in October 1987.  

The Veteran was afforded a general VA examination for his pension claim in July 2012.  The examination showed the veteran had a gunshot wound to right scapula area in 1985.  The Veteran stated that the bullet fragments were never removed and he subsequently developed discomfort in the right side of his neck and later developed low back pain radiating down the right leg. The examiner noted an orthopedic evaluation from January 2011 which noted the Veteran had Degenerative disc disease of the lumbar spine which was not related to the gunshot wound in the right scapula.  The examiner did not render an etiological opinion.  

The Veteran sought VA outpatient treatment.  In a September 2014 record, the Veteran stated that his back and leg pain began after suffering a gunshot wound to his back defending his brother in a dispute.  The pain was described as sharp and shooting down his legs, 7/10 in severity and relieved by consistent movement.  The clinician stated that the Veteran suffered from chronic neuropathic pain from his past gunshot wound injury and possible hearing loss associated with his military service.  

The Veteran was afforded a VA examination in November 2014 by Dr. J.W.  The Veteran reported he has pain in his back he believed to be associated with his wound, but upon further questioning he was referring to chronic low back pain and intermittent pain in c-spine and trapezius region.  He denied pain, weakness, or other issues in region of gunshot wound.  The examiner diagnosed a gunshot wound to the right latissimus dorsi in 1985.  The examiner opined that there was no objective evidence of residuals effecting musculoskeletal function from the gunshot wound/injury to right latissimus dorsi, which was sustained prior to service.  The examiner thus concluded that it was less likely than not that the pre-existing gunshot wound/injury area was aggravated by military service.  

The Veteran was afforded a VA examination in February 2012.  There, he was examined by a nurse practitioner.  She opined it was "less likely as not that Veteran's gunshot wound to the right upper back was not aggravated during service."  Her rationale was that the gunshot wound occurred prior to the service, there were no complaints or injuries to the right shoulder while on active duty, and no mention on two entrance and exit exams for each period of active duty.  She stated that one would expect a complaint after 3 years of active duty if an aggravation of the area were caused by service.  

The Veteran was afforded a VA addendum opinion by the same nurse in May 2015.  She stated that her previous opinion was unchanged upon reviewing the conflicting evidence.  She stated that the neuropathic pain the Veteran experienced emanated from his low back and was unrelated to his shoulder.  The MRI demonstrated foraminal narrowing causing radicular pain into the legs.  A gunshot wound and in this case a soft tissue injury of the shoulder/scapular area would not cause leg pain.  The treatment records are absent for any complaints of pain in the right shoulder for 22 years and the current complaints are vague and mostly associated with his low back and radicular symptoms which are explained by an unrelated orthopedic condition.  While neurology diagnosed him with a neurologic condition of the right shoulder area, even their description is radicular, as in, from the lumbar spine. She noted that the above opinions concur with Dr. J.W. (a board certified orthopedic surgeon) who completed the initial exam for this claimed condition.  She stated that the Veteran's current neuropathic pain is not related to his right upper back gunshot wound, despite the comments in the neurology notes.  His service did not aggravate his condition.  There were no complaints of upper back pain during service or for 22 years after separation.  

The Veteran was afforded a VA examination by a physician in May 2012.  There, the examiner opined that the Veterans claimed condition, a gunshot wound to the right upper back which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The Veteran did not provide a history of this gunshot wound and physical findings of the gunshot wound are not noted on any physical exam during his military service.  The Veteran was not seen for complaint related to his gunshot wound, neck, or back, while in active military service. The etiology of the Veteran's current complaints of discomfort in the right side of his neck and his low back pain radiating down his right leg is neuropathic pain (neuropathic pain is chronic pain resulting from injury to the nervous system) as assessed in the neurology and in the chronic pain evaluation, but not from his gunshot to the right upper back in agreeance with the opinion of the Dr. J.W. The Veteran's neck pain and back pain with pain shooting down his legs is consistent with symptoms of the Veteran's degenerative disc disease of the cervical and the lumbosacral spine as described on his MRI.  For the reasons above, the examiner concluded that the Veteran's gunshot wound to the right upper back which clearly and unmistakably pre-existed service was clearly and unmistakably not aggravated beyond its natural progression by service.  

The Veteran submitted written lay statement from himself and others.  He also gave testimony at a June 2014 hearing.  These statements explained his gunshot wound before service and claimed that he aggravated the residuals in service.  The Veteran stated that he was recycled several times in his training courses because these residuals prevented him from passing the required physical fitness tests.  

The Veteran is currently diagnosed with residuals of a gunshot wound to the upper right back.  There is evidence that he sustained this wound before service and the Veteran has not contended otherwise.  The Veteran claims that the residuals were aggravated by his service.  Here, there are a series of VA examinations which opined there was no aggravation, but these opinions used the wrong standard or were not from a physician as directed by remand, and they were therefore inadequate.  In a September 2014 VA outpatient treatment record, a clinician opined that the Veteran's chronic neuropathic pain was from his past gunshot wound injury.  The clinician did not support this assertion with any rationale and there is no evidence the claims file was reviewed in conjunction with this conclusion.  Therefore, this conclusion has little probative weight.  The Veteran has opined that his residuals were aggravated by his service, but he does not have the education or training to make such a complex medical decision.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran has stated that his residuals forced him to repeat trainings in service because he could not pass physical fitness tests.  The Veteran's service personnel records show the Veteran spent approximately two month in basic training and ten months in two courses of advanced individual training.  No reason for the extended trainings is present in the record.  The record does show that the Veteran was awarded a certificate of achievement in running in October 1987.  There is no evidence that the Veteran's residuals caused him to extend his training period and there is also evidence that he was given an award for his physical fitness.  The Veteran is competent but not credible to describe his symptoms as they are something he has personally experienced, but his statements are contradicted by the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The second VA examination in May 2012 opined that the Veteran's gunshot wound residuals clearly and unmistakably existed prior to service and were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.  The examiner supported his conclusion with full rationale, relying on the lack of evidence of in-service treatment and previous examinations.  The examiner also used the proper standard to render such an opinion.  Therefore, this opinion is given great probative weight.  The preponderance of the evidence shows that the Veteran's preexisting gunshot wound residuals were clearly and unmistakably not aggravated by his service.  Therefore, the Board cannot grant entitlement to service connection based on aggravation.  As noted above, there is no evidence of any upper back injury, event, or treatment in service.  Therefore, the Board also cannot grant entitlement to service connection on a direct basis.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for residuals of a gunshot wound to the right upper back is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


